Citation Nr: 1529671	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  07-03 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic tonsil disability.

2. Entitlement to service connection for a chronic tonsil disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction was transferred to the RO in Milwaukee, WI, where the Veteran participated in a videconference hearing.  The Board remanded this case to the RO for additional development in March 2014 and again in November 2014.  As this decision will explain, the RO substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

The audio equipment malfunctioned during the Veteran's July 2014 videconference hearing.  On account of the malfunction, the Board has no transcript of that hearing.  The Board mailed a letter, offering him the opportunity to testify at a new hearing.  See 38 C.F.R. § 20.717(a) (2014).  The Veteran signed and returned this letter, with a note indicating that he did not wish to appear at a new hearing.  The record includes transcripts of two earlier hearings: 1) a hearing before a different Veterans Law Judge in October 2013; and 2) a hearing before a VA Hearing Officer in December 2005.  The October 2013 hearing, as the Board explained in its March 2014 decision and remand, did not involve testimony on the claim for entitlement to service connection for a chronic tonsil disability, which was remanded to give the Veteran the opportunity to offer hearing testimony on that issue.  For this reason, in that decision the Board found that, notwithstanding 38 C.F.R. § 20.707 (2014), the law did not require a hearing before the Veterans Law Judge who signed the March 2014 decision and, therefore, any Veterans Law Judge could decide the remanded issue.  The July 2014 hearing was held before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1. In March 2004, the RO issued a rating decision denying entitlement to service connection for tonsillitis.  The Veteran did not file a notice of disagreement within one year of that decision.   
 
2. Evidence received since the March 2004 rating decision was unavailable to agency decisionmakers at that time and relates to an unestablished fact necessary to establish the claim.

3. The Veteran experienced acute tonsillitis during his military service, but that illness resolved without chronic residuals.   


CONCLUSIONS OF LAW

1. The March 2004 rating decision denying entitlement to service connection for tonsillitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2. Evidence received since the March 2004 decision is new and material and the Veteran's previously denied claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The Veteran does not currently have a chronic tonsil disability nor has he had such a disability at any time during the pendency of his claim.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014)




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Reopening

A claim that has been denied in a final, unappealed rating decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7105(c). One exception to the general rule of finality is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which was disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been submitted, the Board also looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

VA received the Veteran's initial claim for service connection for a tonsil disability in March 2001.  After an unsuccessful attempt to schedule the Veteran for an examination in January 2004, the RO denied the claim, along with several other service connection claims, in March 2004.  The RO mailed a copy of its decision to an address provided by the Veteran.  
Although the Veteran disputed whether he received notice of the proposed January 2004 examination, he did not dispute that he was notified of the March 2004 rating decision.  Indeed, he submitted written statements within one year of the rating decision, all of which identified the address used in the RO's March 2004 notification letter as the Veteran's residence.  Having been notified of the denial of his tonsil disability claim, the Veteran needed to file his notice of disagreement within one year from the date the rating decision was mailed to him.  See 38 C.F.R. § 20.302(a).  He submitted three written statements within this period.  One of these is the statement of a fellow soldier describing injuries sustained by the Veteran while playing football in the Army.  He also submitted his own statement requesting that VA examinations be rescheduled and describing injuries to his hip, back, joints, and eyes.  The other statement also sought a VA examination and indicated that the Veteran had sustained hearing loss in the Army.  None of these can be construed as a notice of disagreement to the denial of the Veteran's tonsil disability claim, because they do not express dissatisfaction with the RO's denial of that claim.  Nor do the statements indicate a desire to appeal that decision.  See 38 C.F.R. § 20.201 (2014).  

The Board further finds that VA did not receive new and material evidence related to the Veteran's tonsil disability claim within one year of the mailing of the March 2004 rating decision.  See 38 C.F.R. § 3.156(b).  Again, none of the information submitted by the Veteran mentions any disease or injury of the tonsils.  The RO did obtain an examination report in June 2004 (within the one-year appeal period), but the examiner's report indicated that the Veteran's in-service diagnosis of acute tonsillitis had resolved and that there was no evidence of any residuals of tonsillitis.  Accordingly, the June 2004 examination report had no tendency to prove the existence of a previously unestablished fact necessary to establish the claim.  See Id.  Since none of the other information received during the one-year appeal period mentioned any tonsil disease, no new and material evidence was received with respect to the Veteran's claim within the one-year appeal period and the AOJ's decision became final in March 2005.  See 38 C.F.R. § 21.1103 (2014).

Also in March 2005, the AOJ issued a new rating decision which denied service connection for several claimed disabilities, including, once again, entitlement to service connection for tonsillitis.  This time, the Veteran did file a timely notice of disagreement.  While that appeal was pending, he testified before a VA Hearing Officer at the RO in December 2005.  At the hearing, the Veteran testified that he had inflammation of the tonsils since his in-service diagnosis of tonsillitis.  The symptoms he associated with his tonsillitis, the Veteran explained, were pain while swallowing and frequent sore throat.  He indicated that he had no tonsil problems prior to active duty and that his symptoms began in the Army and continued "up until today."  Although he could not remember the last time he received medical treatment for his tonsils, the Veteran repeated the secondhand statement of an unidentified physician that his tonsils were large.  According to the Veteran, one physician advised the Veteran to have his tonsils removed, but another physician told him that this was unnecessary.  

Because painful swallowing and sore throat are observable to an ordinary layperson, the Veteran was competent to provide a description of these symptoms in his testimony.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Veteran is also competent to report what his post-service treating physicians told him about his tonsils.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board must assume the credibility of the Veteran's December 2005 hearing testimony for the limited purpose of ruling on the Veteran's request to reopen.  See Justus, 3 Vet. App. at 513.  At the time of the most recent prior final denial of service comention for tonsillitis, the only information available to agency decisionmakers related to this claim were medical records showing treatment for acute tonsillitis in service.  Because his hearing testimony has the tendency to establish that the Veteran experienced some tonsil symptoms after he was discharged from the Army, his testimony "relates to an unestablished fact necessary to establish the claim" and is not cumulative or redundant of previously available evidence.  For these reasons, the Board finds that the Veteran's testimony concerning his tonsil symptoms amounts to new and material evidence.

As the AOJ has considered the matter on the merits, the Board may proceed to the merits without prejudice to the Veteran.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated November 2003, the RO notified him of all the other elements necessary to establish his claim for service connection, with the exception of the disability rating and effective date elements.  Thus, with respect to the disability rating and effective date elements only, the notice mailed to the Veteran was deficient.  For the reasons below, however, the Veteran's claim is denied.  Because no effective date or disability rating is assignable by operation of law, the limited content error in the VCAA notice as to the downstream elements of a claim of service connection does not affect the essential fairness of the adjudication of the claim and the omission of those elements from the notice letter is not prejudicial to the Veteran.  

The VCAA also requires VA to make reasonable efforts to obtain evidence necessary to establish the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the AOJ obtained the Veteran's service treatment records and also post-service treatment records of private medical providers which were identified by the Veteran in his written statements.  Again, the malfunctioning audio equipment prevented the creation of a transcript of the July 2014 videoconference hearing.  But the undersigned took notes indicating that, in his testimony, the Veteran identified potentially relevant treatment records from Aurora Health Care from March 2014.  To obtain these records, the Board remanded the case to the RO, which wrote to the Veteran seeking his written authorization to obtain the identified records.  However, the Veteran never responded to the letter and never authorized disclosure of the Aurora Health Care Records to VA.  Also pursuant to its duty to assist, VA arranged for the Veteran's tonsils to be examined by a physician in June 2004.  Having taken these steps, the Board finds that VA satisfied its duties to notify and assist the Veteran.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records include a diagnosis of acute tonsillitis and difficulty swallowing in July 1970.  Treatment records from November 1970 describe "pitted" tonsils.  A September 1968 treatment note describes the tonsils as "fleshy."  A report of medical examination at the time of the Veteran's separation from service - dated later the same month - describe the Veteran's throat as normal. 
It is not clear whether the November 1970 and September 1968 notes indicate a disease or other disability of the tonsils.  In any event, the July 1970 diagnosis satisfies the in-service disease or injury requirement of the Veteran's claim.  See Fagan, 573 F.3d at 1287.  

As for the remaining requirements of his claim for service connection, the evidence is less favorable to the Veteran.  In his December 2005 hearing testimony, the Veteran attributed a continuous sore throat and painful swallowing since service to a tonsil disability.  But when asked how recently he received medical treatment for his tonsils prior to December 2005, he told the hearing officer that he could not remember.  According to the Veteran, one unidentified physician suggested that he have his tonsils removed, while another gave him the opposite advice.  The Veteran presented no evidence that any medical provider had diagnosed him with tonsillitis or any other disease of the tonsils at any time since his discharge from the Army in 1970.  

The Veteran testified that several medical personnel told him that his tonsils were large.  This testimony is consistent with post-service VA treatment notes from February 1999 and August 2007 - both notes describe at least one of his tonsils as large.  However, a treatment note from July 2011 reads "no tonsillar enlargement" and VA medical professionals made identical entries in February and September of 2012.  To assist the Veteran with his claim, the RO obtained more than ten years of post-service VA treatment records and none of them describes a post-service medical diagnosis of tonsillitis or any other tonsil disease.  

The Veteran's tonsils were also examined by a VA physician in June 2004.  After his examination and review of the medical records, the physician wrote a report, in which he described the Veteran's tonsils as pink, moist and large.  There was no evidence of any exudate.  The examiner noted the Veteran's in-service treatment for acute tonsillitis, but on examination, he found that the Veteran did not have tonsillitis.  Indeed, according to the examiner, there was "no evidence of any residual" of tonsillitis.  

"An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Having considered the evidence, the Board finds that the June 2004 VA examination report is adequate.  In making this ruling, the Board is aware that the June 2004 VA examiner did not have access to the Veteran's December 2005 hearing testimony or the post-service treatment records since June 2004.  Nevertheless, it is clear from the examination report that this information is essentially duplicative of information well known to the examiner in June 2004.  The examiner was clearly familiar with the Veteran's secondhand summary of the medical advice he had received in the past concerning his tonsils.  According to his report, "[The Veteran] was told that he had pitted large tonsils.  One person told him to have them out, and another person told him not to."  Both the Veteran and the more recent treatment records mention the large size of his tonsils, but the examining physician also found the Veteran's tonsils to be large.  

The Board has weighed the examiner's opinions against the contrary statements of the Veteran.  While he is competent to describe his observable symptoms, cf. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the Veteran is not necessarily qualified to attribute those symptoms to his 1970 diagnosis of acute tonsillitis.  See Jandreau, 492 F.3d at 1377 n. 4.  The fact that the June 2004 VA examiner found no tonsillitis and no evidence of current residuals of tonsillitis is strong evidence that the symptoms described by the Veteran are unrelated to service and that his in-service tonsillitis has resolved.  The Veteran's statement that one physician suggested that he should remove his tonsils has some tendency to show that, at some point after service, he had some disease of the tonsils.  But the Veteran's statements on this point are vague and he admitted to receiving contrary advice from another physician.  Moreover, the Veteran never indicated how much time passed between his discharge from the Army and the time he received advice from the unidentified physicians.  "[T]he connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Having found his medical opinion to be adequate, and having weighed it against the contrary lay statements of the Veteran, the Board finds that, with respect to the current disability requirement, the June 2004 VA examination report deserves considerable weight.  There is no probative evidence establishing the existence of a chronic disability of the tonsils currently or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The record includes evidence to satisfy the in-service disease or injury requirement.  But the preponderance of the most probative evidence weighs against the existence of any current chronic disability of the tonsils or a causal connection between any such disability and the Veteran's in-service diagnosis of tonsillitis.  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.


ORDER

New and material evidence was received to reopen a previously denied claim for service connection for a chronic tonsil disability.

Entitlement to service connection for a chronic tonsil disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


